Citation Nr: 1639238	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-17 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for brain tumor, right bifrontal meningioma.

3.  Entitlement to service connection for eye disability to include optic nerve damage, complete blindness of the right eye, and left eye visual impairment of 20/200.

4.  Entitlement to service connection for skin disorder claimed as neck keloid.

5.  Entitlement to service connection for neuropathy of the left hip.

6.  Entitlement to service connection for neuropathy of the lumbar spine.

7.  Entitlement to an evaluation in excess of 20 percent for left foot paresthesias.

8.  Entitlement to an evaluation in excess of 10 percent for exostosis of the left ankle, status post fibrous nonunuion (hereinafter a left ankle disability).

9.  Entitlement to an evaluation in excess of 20 percent for right shoulder capsulitis with nonunion fracture of the acromion and surgical scar (hereinafter right shoulder disability).

10.  Entitlement to a compensable evaluation for a left ankle scar.

11.  Entitlement to special monthly compensation based on the need for aid and attendance of another or housebound status.

12.  Entitlement to a total disability rating based on individual unemployability due to service connected disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979, and March 1979 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record shows that the Veteran had indicated a desire for a hearing on appeal, but he subsequently withdrew that hearing request.  See VA 21-4138 (March 17, 2016).

VA received additional evidence following certification of the appeal to the Board, however, this evidence is not pertinent to the issues adjudicated in this decision.  The additional evidence is duplicative or cumulative of previously submitted evidence.  Therefore, although a waiver of consideration by the RO in the first instance was not submitted, referral for RO consideration is not required.

The Veteran's appeal has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The following issues are REMANDED to the Agency of Original Jurisdiction (AOJ):  entitlement to service connection for brain tumor, to include a right bifrontal meningioma; entitlement to service connection for eye disability to include optic nerve damage, to include complete right eye blindness, and left eye visual impairment of 20/200; entitlement to special monthly compensation based on the need for aid and attendance of another or housebound status; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.


FINDINGS OF FACT

1.  Severe complete paralysis of the left foot external popliteal nerve is not more nearly shown.

2.  Exostosis of the left ankle, status post fibrous nonunuion, is manifested by a marked limitation motion, but not by ankylosis.

3.  Right shoulder capsulitis with nonunion fracture of the acromion and surgical scar is not more nearly manifested by shoulder motion limited to midway between side and shoulder level.

4.  Left ankle scar is not painful or unstable; it does not measures 39 square centimeters (6 inches square) or greater; and it does not cause any functional impairment.

5.  A chronic left shoulder disability was not demonstrated in service; left shoulder disorder is first shown many years after service and is not etiologically related to service.

6.  A keloid scar of the neck was incurred in service.

7.  Neuropathy of the left hip is not shown at any time during this appeal.

8.  Neuropathy of the lumbar spine is not shown at any time during this appeal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for left foot paresthesias are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.27, 4.124a, Diagnostic Code 8599-8521 (2015).

2.  The criteria for a 20 percent evaluation, and no more, for exostosis of the left ankle, status post fibrous nonunuion are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2015).

3.  The criteria for an evaluation in excess of 20 percent for right shoulder capsulitis with nonunion fracture of the acromion and surgical scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5201 (2015).

4.  The criteria for a compensable evaluation for left ankle scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2015).

5.  A left shoulder disability was not incurred or aggravated inservice, and arthritis of the left shoulder may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  A keloid scar of the neck was incurred inservice met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  Neuropathy of the left hip was not incurred or aggravated inservice, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

8.  Neuropathy of the lumbar spine was not incurred or aggravated inservice, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in October 2011, November 2012, and January 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate given that they describe the disabilities in sufficient detail to allow the Board's "evaluation of the claimed disability (to) be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA examinations addressing the claims of entitlement to service connection for left shoulder, neck keloids, and neuropathies of he left hip and back have not been conducted.  The neck keloid claim is granted; thus examination is not necessary.  With regard to the other claims, a VA examination is not required as there is no competent evidence showing the existence of the claimed disabilities either in service or during this appeal, as discussed in the decision below.  38 C.F.R. § 3.159.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate those claims that could not be granted; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.

II.  Preliminary Matters

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

III.  Evaluations

Service connection was established for right shoulder capsulitis with nonunion fracture of the acromion, and for exostosis of the left ankle, status post fibrous nonunuion, in a February 1998 rating decision.  In September 2011, VA received claims for increase for the right shoulder and left ankle disorders.  In a November 2011 rating decision,  VA granted entitlement to a 20 percent rating for the right shoulder disability, and entitlement to a 10 percent rating for the left ankle disorder.

In a May 2012 rating decision VA granted entitlement to service connection for left foot paresthesias and left ankle scar, and assigned noncompensable evaluations for each disorder.  In a July 2012 decision, VA assigned a 10 percent evaluation for left foot paresthesias.  In a March 2013 rating decision, the RO assigned a 20 percent evaluation for left foot paresthesias, and denied entitlement to increased evaluations for the right shoulder disorder, exotosis of the left ankle, and for a left ankle scar.

The Veteran seeks an evaluation in excess of 20 percent for left foot paresthesias; an evaluation in excess of 10 percent for left ankle disability; an evaluation in excess of 20 percent for right shoulder disability; and a compensable evaluation for left ankle scar.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  The United States Court of Appeals for Veterans Claims has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

A.  Left Foot Paresthesias

The Veteran's left foot nerve disorder is rated under Diagnostic Code 8599-8521 at the 20 percent disability level.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 8521, a 20 percent disability rating is warranted for moderate incomplete paralysis of the external popliteal nerve; and a 30 percent disability rating is warranted for severe incomplete paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  Id.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent for left foot nerve disability.  Neither the lay nor the medical evidence more nearly reflects the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Various treatment records and lay statements of record do not show symptomatology analogous to severe incomplete paralysis or complete paralysis of the external popliteal nerve, left lower extremity.  As such, this evidence has diminished probative value.

A February 2013 VA examination report reflects a diagnosis for paresthesias of the left lower extremity.  The Veteran denied constant pain; he reported "mild" pain and paresthesias of the left lower extremity; he reported "moderate" numbness of the left lower extremity.  Muscle strength of the left foot was 4/5 on ankle plantar flexion and dorsiflexion (5/5 is normal), but there was no muscle atrophy.  Reflex exam was normal.  Sensory exam showed decreased sensation of the foot/toes on the left, but no trophic changes.  Gait was abnormal due to left ankle condition-described as a limp.  The examiner characterized the Veteran's nerve disorder as involving the external popliteal (common peroneal) nerve and to be manifested by incomplete paralysis of moderate severity.  There was no other nerve involvement of the left lower extremity.  Use of assistive brace (occasional use) and insoles (occasional use) was noted.  The examiner indicated that the Veteran's peripheral nerve condition did not result in functional impairment of the left lower extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

The evidence of record as a whole shows no more than moderate impairment during the appeal period.  Moreover, the February 2013 VA examiner has characterized the severity as moderate.  This evidence is highly probative of the severity of the Veteran's disability.  The Veteran's disorder does not more closely resemble "severe" incomplete paralysis because he had no symptoms of constant pain and only symptoms of mild intermittent pain (usually dull) and mild paresthesias (i.e. "pins and needles" sensation).  This coupled with the mildly diminished strength testing findings (4/5 - active movement against some resistance) supports no more than the current evaluation for 20 percent.

While the Veteran is competent to report that his disability is worse than presently evaluated, neither the lay nor the medical evidence shows that the disability more nearly approximates the criteria for the next higher evaluation at any time during this appeal.  Whether a disability meets the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination by the Board based on both the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran believes he meets the criteria for higher disability ratings, his complaints and the medical findings do not meet the schedular requirements for the higher rating, as explained and discussed above.  The February 2013 VA examination findings, prepared by a skilled, neutral medical professional, are more probative of the degree of disability.  Here, the medical evidence preponderates against finding severe incomplete (or complete) paralysis of the involved nerve.

Entitlement to a higher disability evaluation is also not warranted under any other potentially applicable provision of the rating schedule, and a higher rating is not available by changing the Diagnostic Code assigned for external popliteal nerve involvement.  See 38 C.F.R. § .4.124a, Diagnostic Codes 8521, 8621, and 8721.  Also, a separate rating based on uncompensated joint or muscle is not warranted.  The record shows that musculoskeletal impairment of the left ankle is separately compensated; and there is no evidence of any muscles affected by the nerve impairment here (no atrophy shown on VA examination in February 2013).  See 38 C.F.R. §§ 4.71a, 4.73.

Accordingly, the claim is denied and there is no basis to stage the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.  Lastly, the evidence of record is not in equipoise and, therefore, there is no doubt to resolve.  38 U.S.C.A. § 5107.

B.  Left Ankle Disability

The Veteran's left ankle disability is evaluated under Diagnostic Code 5271.  That Diagnostic Code provides a 10 percent evaluation for "moderate" limitation of motion, and a 20 percent evaluation for "marked" limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The normal ranges of ankle motion are dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Having carefully reviewed the evidence of record, the Board finds that the evidence is support the assignment of a 20 percent for left ankle disability based on marked limitation of ankle motion, and no more.  38 C.F.R. §§ 4.3, 4.7.  It is noted that a 20 percent evaluation is the highest schedular evaluation for ankle disability based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The medical evidence of record is highly probative of the severity of the disability.  A November 2012 physician's statement reflects that the Veteran has left ankle significant pain and loss of function and instability of gait.  

A December 2012 VA examination report notes diagnoses for "Left Ankle Talus osteochondral lesion of the talus" and "Left ankle posterior tibialis tendon dysfunction."  The Veteran denied flare-ups.  He reported ankle pain.  Left ankle range of motion was 30 degrees on plantar flexion (with pain at 30 degrees); and 5 degrees on dorsiflexion (with pain at 5 degrees).  He is able to perform repetitive-use testing without any additional limitation of motion in the ankle joint.  The Veteran's left ankle disorder caused functional loss described as less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was localized tenderness/pain on palpation of the joint.  Left ankle muscle strength was 5/5 on plantar flexion and 4/5 on dorsiflexion.  There was no laxity of the left ankle joint compared to the other side.  There was no ankylosis.  The Veteran reported constant use of a cane.  The examiner indicated that the Veteran's left ankle condition did not result in functional impairment of the left lower extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-ray showed left ankle arthritis.  No ankylosis of the joint was found.  The examiner indicated that the disability impacted the Veteran's ability to work with standing or walking long distances.

Significantly, the December 2012 VA examination shows that the Veteran has lost roughly 1/3 of plantar flexion and 2/3 of plantar dorsiflexion.  Thus, the Board believes that the disability picture more nearly approximates the criteria for the 20 percent rating based on marked limitation of motion.

However, an evaluation in excess of 20 percent is not warranted as the evidence of record does not more nearly reflect ankylosis of the left ankle.  There is retained range of motion in both planes of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272.  Also, a higher evaluation is not available under other rating criteria pertaining to the ankle in the absence of any findings for malunion of the joint or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5273, 5274.  Also, a separate rating based on uncompensated nerve damage is not warranted.  The record shows that nerve impairment of the left ankle is separately compensated; and there is no evidence of any muscles affected by the orthopedic impairment here.  See 38 C.F.R. §§ 4.124a, 4.73.  Left ankle scar is addressed separately below.

Accordingly, resolving reasonable doubt in the appellant's favor entitlement to  a 20 percent evaluation, and no more, for a left ankle disability is granted under Diagnostic Code 5271.  A uniform rating is warranted and there is no basis to stage the rating.  Hart.  

C.  Right Shoulder Disability

In general, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  The Veteran's right shoulder disability is evaluated under Diagnostic Code 5201 at the 20 percent disability level.  

The appellant is right handed, hence, his right shoulder disorder affects his major extremity.

Diagnostic Code 5201 provides a 20 percent rating for major arm motion limited at the shoulder level.  A 30 rating is assigned for major arm motion limited midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Normal range of shoulder flexion and abduction is from 0 to 180 degrees, and internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  DeLuca.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent for right shoulder (major) disability.  Neither the lay nor the medical evidence more nearly reflects the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

A December 2012 VA examination report reflects diagnoses for "Right shoulder capsulitis, non-union of acromion" and "Bilateral shoulder impingement syndrome."  The Veteran denied flare-ups.  Range of motion testing shows 90 degrees flexion and  abduction with pain at 70 degrees.  After repetitive use testing, flexion was 90 degrees and abduction was 90 degrees.  There was no additional loss of motion after repetitive use testing.  Functional impairment was described as weakened movement and pain on movement.  There was localized tenderness/pain on palpation.  There was no guarding.  Muscle strength was 5/5 on abduction and flexion.  No ankylosis was found.  Testing was positive for impingement.  There was no history of recurrent dislocation (subluxation) of the joint.  There was no impairment of the clavicle or scapula; no tenderness of the acromioclavicular joint; and no evidence of a total shoulder joint replacement or arthroscopic surgery.  The examiner indicated that the Veteran's right shoulder condition did not result in functional impairment of the extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-ray showed no arthritis.

Report of VA peripheral nerve examination dated in March 2013 reflects that the Veteran denied constant pain, intermittent pain, paresthesias, and numbness of the right upper extremity.  There was no muscle impairment of the right upper extremity or muscle atrophy.  For the right upper extremity, reflex and sensory exams were normal.

Neither the lay nor the medical evidence more nearly reflects the criteria for an evaluation in excess of 20 percent.  The evidence does not more nearly show that right arm motion is limited to midway between side and shoulder level (i.e. 45 degrees).  The Board accepts that the right shoulder is limited to 70 degrees due to pain on motion, but this is far greater than 45 degrees.  The Veteran reported in May 2012 that his shoulder restricted his "everyday function" and he had pain such that he was unable to "raise may hand above my head" and that he had pain with motion/use.  This does to more nearly reflect range of motion limited to midway between side and shoulder level.

The Veteran is competent to report that his disability is worse.  The Board accepts that the Veteran has functional impairment, pain, and pain on motion.  DeLuca.  Furthermore, the Board generally finds the Veteran's own reports of symptoms to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation at any time during this appeal.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of the arm to midway between side and shoulder level.  See 38 C.F.R. 4.71a, Diagnostic Code 5201.  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule.  In this case neither a higher nor separate evaluation is warranted based on any other provision of the rating schedule as there is no ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

Also, there is no basis to further stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  Hart.

Accordingly, the claim for increase is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

D.  Left Ankle Scar

The Veteran's left ankle scar is rated as noncompensably disabling.  A compensable evaluation is not warranted because neither the lay nor the medical evidence of record shows that the post-surgical scar is painful or unstable, or measures 39 square centimeters (6 inches square) or greater, or causes any functional impairment.  Therefore, a compensable evaluation based on left ankle scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804-7805.

VA examinations conducted in December 2012 reflects that that the Veteran had had left ankle reconstructive surgery in 1988, but not a total ankle replacement.  The surgical scar from the surgery was described as not being painful and/or unstable.  There were no measurements showing that the scar was greater than 39 square centimeters (6 square inches); and the scar did not result in any other pertinent physical findings, complications, conditions, signs and/or symptoms.  The examiner indicated no functional impact from the scar.

Accordingly, the claim is denied.  There is no basis for a staged rating as the Veteran's disability did not meet the criteria for a compensable evaluation at any time during this appeal.  Hart.  There is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert.  .
E.  Extraschedular Consideration

Lastly, the Board finds that referral for extraschedular consideration is not warranted.  Referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If any step is not met referral is not warranted and no further analysis is required.

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Here, the discussion above reflects that the symptoms are fully contemplated by the applicable rating criteria.  The rating criteria and pertinent regulations show that the appellant's complaints of pain and functional limitation are fully contemplated by the pertinent rating criteria.  There are no symptoms that remain uncompensated.  Thus, referral for consideration of an extraschedular rating is therefore not warranted in this case.  38 C.F.R. § 3.321(b)(1).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, there is no suggestion or contention that the disabilities evaluated here, cumulatively or collectively with the Veteran's other service-connected disabilities causes marked interference with employment or required frequent hospitalizations.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

IV.  Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr, 21 Vet. App. at 307 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Organic diseases of the nervous system and arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

A.  Left Shoulder Disability

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to service connection for left shoulder disability.  A left shoulder disability is not shown in service; arthritis was not compensably disabling within a year after separation from active duty; and the evidence of record does not show a left should disability as likely as not etiology related to service, to include any disease or injury in service.

In this regard, service medical records reflect no left shoulder complaints or findings for abnormal pathology.  The Veteran did not report left shoulder problems when seen for right shoulder complaints.  Service medical records refect normal clinical evaluation of the upper extremities on separation examination dated in November 1978; no defects or diagnoses were indicated.  The Veteran reported shoulder problems on his retirement examination dated in November 1997, which the examiner detailed as referencing a right shoulder problem with possible arthritis.

Left shoulder complaints and abnormal pathology are first documented in 2007, roughly a decade after service retirement.  An August 2007 imaging study showed normal glenohumeral joint; suspect early hypertrophic degenerative changes in acromioclavicular joint; and enthesophyte and/or hypertrophic degenerative changes in the lateral aspect of the acromion.  An October 2007 private treatment records shows that the Veteran presented for complaints of left shoulder pain.  An MRI dated October 2007 showed a history of lifting injury and findings for tendinosis without evidence of rotator cuff tear, and degenerative bone change.  Physical therapy was recommended.  See VBMS - Medical Treatment Record - Government Facility (October 2011).

Correspondence from A.P., MD, dated February 2012 reflects that he reviewed the Veteran's chart as a new medical provider and noted that the appellant had been evaluated for left shoulder pain in 2007, and treated conservatively for arthritis.  It was noted that a February 2008 MRI showed abnormal pathology of the left shoulder (spurs and possible impingement).  Additional medical correspondence shows ongoing left shoulder problems first evaluated in 2007.

The Board has reviewed the Veteran's statements of record and the medical evidence.  To the extent that the Veteran suggests onset of left shoulder problems in service, his statements have diminished probative value in view of the service medical records showing no left shoulder complaints when otherwise reporting right shoulder problems and the many years intervening service and the first documented abnormal findings.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Also, while the medical evidence shows a current left shoulder disorder, there is no medical evidence linking the disability to service.  Absent evidence linking the claimed disability to an in-service disease or injury, the weight of the evidence is against the claim.

In reaching this decision the Board considered the appellant's sincerely held belief that his left shoulder disorder is related to service.  Understanding the etiology of the appellant's disorder, however, requires specialized medical knowledge which the claimant is not shown to possess.  As such, the appellant's opinion as to the cause of his left shoulder disability is not competent.

Accordingly, the claim is denied.  The evidence of record is not roughly in equipoise and, as such, there is no doubt to resolve.  38 U.S.C.A. § 5107.

B.  Neck Keloid

Having carefully reviewed the evidence of record, the Board finds that the evidence supports entitlement to service connection for keloid scar of the neck.  The Veteran reported that he first noticed a group of bumps on his neck in 1994.  See VA Form 21-4138 (April 2015).  He reported that these bumps along the hairline itch as they grow and sometimes bleed.  He indicated that these were not "razor bumps" and were diagnosed at Blanchfield Army Hospital (Fort Campbell, Kentucky) as keloids, which have been treated with "cream and injections."  See 21-4138 (February 2016).  In support of his claim, the Veteran submitted several lay statement dated in April 2015 that indicate the presence of bumps on the back of the neckline since as early as 1994.  See VA Forms 21-4138 (April 2015).  The lay evidence is competent and credible.  Layno.  The Board finds that the evidence is highly probative.

A September 1994 treatment note reflects that the Veteran was evaluated by the Fort Campbell dermatology clinic for bumps on his neck and keloid formation was noted.  A February 2015 physician's statement (C.T., DO, Chief of Dermatology Clinic at Fort Campbell) reflects that the Veteran developed acne keloidalis nuchae during active duty and was initially evaluated and treated by the dermatology clinic in 1994.  The physician noted that he had reviewed the Veteran's "medical records" and that his condition was "not considered to be 'shaving bumps.'"  The physician noted that the keloid scars were treated since 1994.  A February 2015 treatment record shows follow-up for keloidal scar.  A provision diagnosis for folliculitis with raised bumps on hairline was given.  Examination showed keloidal scar on the occipital scalp, somewhat flatter and softer than on prior exam.  The assessment was "scar keloid."  The Board finds that the medical evidence is highly probative of current disability that had its onset in service.

Therefore, the weight of the evidence supports the claim.  The evidence establishes the onset of keloid scar of the neck in service and ongoing treatment for this condition since 1994.  Accordingly, the claim is granted.

C.  Neuropathy of the left hip and lumbar spine.

The Veteran claimed entitlement to service connection in September 2011 for neuropathy of the left hip and lumbar spine secondary to service-connected left ankle disability.  See VA Form 21-526b (September 2011).

Having carefully reviewed the record, the preponderance of the evidence is found to be against finding entitlement to service connection for neuropathy of the left hip and lumbar spine.  Neuropathy of the left hip and lumbar spine is not shown during this appeal period.  The Veteran is not competent to diagnose himself with neuropathy of the either the left hip or lumbar spine as he has no medical expertise and the diagnosis is not susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  Without proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Therefore, these claims are denied.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to an evaluation in excess of 20 percent for left foot paresthesias is denied.

Entitlement to a 20 percent evaluation, and no more, for exostosis of the left ankle, status post fibrous nonunuion is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for right shoulder capsulitis with nonunion fracture of the acromion and surgical scar is denied.

Entitlement to a compensable evaluation for left ankle scar is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for keloid of the neck is granted.

Entitlement to service connection for neuropathy of the left hip is denied.

Entitlement to service connection for neuropathy of the lumbar spine is denied.


REMAND

The Board has reviewed the record and finds that remand of the remaining issues is necessary.

The Veteran seeks entitlement to service connection for brain tumor, right bifrontal meningioma.  The service medical records show no findings for brain tumor, right bifrontal meningioma.  The service medical records do show vision corrected to 20/20 and no headache complaints or symptoms suggestive of brain tumor.  An August 1997 ophthalmologic evaluation was normal and the Veteran denied a medical history of eye trouble.  Vision testing revealed distant vision of 20/200 uncorrected for both eyes, and 20/20 corrected for both eyes; and near vision of 20/20 uncorrected and corrected for both eyes.  A November 1997 retirement examination reflects that the Veteran denied a history of frequent or severe headaches, dizziness, and eye trouble.  The Veteran suggests that a brain tumor, diagnosed post service, began or had its onset in service.

The record shows that the Veteran underwent removal of a brain tumor in May 2010, more than a decade after service discharge.  There is a documented complaint of headache in January 2009 in Blanchfield Army Community Hospital notes.  A treatment record dated May 10, 2010 by the attending neurosurgeon reflects that the Veteran had a "newly diagnosed brain tumor."  It was noted that the appellant had "presented with some visual loss over several weeks."  Headache symptoms prior to tumor diagnosis were also noted.  The Veteran was referred to an ophthalmologist at Fort Campbell and subsequently saw an ophthalmologist at Vanderbilt Emergency Department.

A March 2012 letter from a private physician reflects that he performed the May 2010 surgery on the Veteran and that prior to the surgery the claimant had vision loss.  In support of his claim for benefits, the Veteran submitted a June 2013 letter from an ophthalmological physician at Blanchfield Army Community Hospital.  She stated as follows:

[The Veteran] has a previously diagnosed Brain tumor with current residual symptoms.  This diagnosis was likely present 12 years ago with diminishing visual acuity; however the tumor was not finally identified and removed until 2010.  As a result of his longstanding tumor and tumor removal, his optic nerve was affected causing legal blindness, increased light sensitivity and extreme headaches.  He has loss of his nerve fiber layer and ganglion cell layer which are both required for sight.  It is certain that an intercranial abnormality to include brain tumor and brain tumor resection is the cause of his symptoms.

Another private physician (K.B.K.) indicated in a February 2011 letter that the Veteran has "vision loss secondary to removal of brain tumor." 

In view of the evidence suggesting that the Veteran's brain tumor preexisted its diagnosis by many years and the history of vison disorders, the Board finds that a VA examination and medical opinion is necessary to decide the claims as there is an indication that the claimed disabilities are related to service.  Duenas v. Principi, 18 Vet. App. 512 (2004) and McClendon.  It is noted that the threshold for triggering VA duty to provide an examination or obtain an opinion is low.  Id.

Consideration of the claims of entitlement to special monthly compensation and a total disability evaluation based on individual unemployability due to service connected disorders must be deferred pending the outcome of the claims for service connection for brain tumor and bilateral eye disability.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify all treatment providers for eye, vision, or headache problems prior to May 10, 2010 that are not currently associated with the claims file, to include any pertinent medical records from Blanchfield Army Community Hospital, Fort Campbell and their Chief of Ophthalmology (Dr. C.C.)  All attempts to obtain these records should be documented.  The AOJ should notify the Veteran if any records cannot be obtain and give him the opportunity to provide the records.

2.  The Veteran should be scheduled for a VA examination by a board certified neurologist. A detailed medical history should be obtained addressing the Veteran's pre-brain tumor symptoms and treatment, to include his eye and vision problems.  The neurologist should review the claims file to include all VBMS and Virtual VA files.  The physician should address the following:

a) Did the Veteran manifest symptoms of a brain tumor in service.  If so, please identify these symptoms and explain their relationship to any postservice brain tumor.

b) Is it at least as likely as not that the brain tumor formally diagnosed in May 2010 is etiologically related to any disease or injury incurred in service.

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  AFTER securing the opinion from the neurologist the Veteran should then be scheduled for a VA examination by a board certified ophthalmologist to address the etiology of the Veteran's vision and eye disorders to include whether any disability shown is related to service.  A detailed medical history should be obtained from the Veteran concerning his eye and vision problems.  The ophthalmologist should review the claim file, to include all VBMS and Virtual VA files.  The physician should address the following:

a) Was an eye or vision disability, other than refractive error, demonstrated during the Veteran's service.

b) Is it at least as likely as not that any eye or vision disability shown during this appeal (i.e. since 2011) (to include optic nerve damage, complete blindness of the right eye, and severe left eye visual impairment) is related to a disease or injury incurred in service.

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims with consideration of all the evidence of record.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


